Citation Nr: 0907389	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus and plantar fasciitis with history of osteoarthritis, 
first metatarsophalangeal joints, postoperative, currently 30 
percent disabling.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
September 1989 and from May 1994 to December 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

A hearing was scheduled at the Board in Washington, D.C. in 
February 2009.  The Veteran failed to appear for this 
hearing.  The Veteran did not demonstrate good cause for his 
failure to appear for the hearing and did not indicate a 
desire for another hearing, as such, the Board will continue 
with appellate review. 


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement or severe spasm of 
the tendo Achilles on manipulation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus and plantar fasciitis with history of 
osteoarthritis, first metatarsophalangeal joints, 
postoperative have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic 
Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The Veteran was provided with the VA notice requirements as 
provided in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) in March 2006.  The Veteran was also provided with a 
letter in April 2008 that complied with the provisions as set 
forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
August 2008 supplemental statement of the case.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA QTC examinations in 
July 2005, August 2007 and April 2008.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's service-connected bilateral pes planus and 
plantar fasciitis with history of osteoarthritis, first 
metatarsophalangeal joints, postoperative (bilateral foot 
disability) is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).  Under 
that code, pronounced bilateral pes planus manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances warrants a 50 percent rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board finds that an increased evaluation is not warranted 
for the Veteran's bilateral foot disability at this time.  
The Board has reviewed all the medical evidence of record, 
including the VA QTC examinations in July 2005, August 2007 
and April 2008.  The Board also reviewed the hearing 
transcript from the hearing in February 2008 at the RO.  The 
Board notes that during the hearing the Veteran asserted that 
the prior VA examinations were not by a specialist, 
therefore, they were inaccurate.  As such, the RO requested 
another VA QTC examination.  The examination in April 2008 
was conducted by a specialist in orthopedic surgery.  

The medical evidence of record does not show marked pronation 
of the feet.  In the July 2005 QTC examination, there was 
mild flatfeet and the x-rays were normal.  The April 2008 VA 
QTC examination showed moderate pronation which was confirmed 
by an x-ray.  

The evidence also does not show extreme tenderness of the 
plantar surfaces.  In July 2005, there was tenderness of the 
heels, but there was no tenderness of the plantar surfaces of 
the feet.  In August 2007, there was no tenderness or painful 
motion and there was no tenderness to palpation of the 
plantar surfaces.  In April 2008, the plantar fascia was 
nontender.  There was some mild tenderness diffusely in both 
arches.  There was tenderness in the right forefoot from a 
recent injury.  

Additionally, the evidence does not show marked inward 
displacement of the feet.  In August 2007, there was no 
valgus, no forefoot/midfoot misalignment and no deformity 
such as inward rotation of the superior portion of the os 
calcis, medial tilting of the upper border of the talus, 
marked pronation or the whole foot everted.  In April 2008, 
the Veteran had mild heel valgus.  

There was also no evidence of severe spasm of the Achilles 
tendon on manipulation.  In July 2005, there was good 
alignment of the Achilles tendons.  In August 2007, 
examination of the Achilles tendons also revealed good 
alignment.  None of the VA QTC examinations show severe 
spasms upon examination of the Achilles tendons.  

Lastly, regarding orthotics, in July 2005 the Veteran needed 
shoe inserts.  In August 2008, he required arch supports, but 
did not require orthopedic shoes, corrective shoes, foot 
supports or build-up of the shoes.  The examiner found that 
his symptoms and pain were not relieved by the corrective 
shoe wear.  

Based on the foregoing, the Board notes that the objective 
medical evidence of record does not show a pronounced 
bilateral foot disability manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation.  The Board acknowledges that the Veteran's 
bilateral foot disability would not be improved by 
orthopedics, however, the Veteran's bilateral foot disability 
does not more closely approximate the criteria for a 50 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2008).  Therefore, the Board finds that an increased 
evaluation is not warranted.  

Additionally, the Deluca factors to not apply to the 
Veteran's bilateral foot disability.  The QTC examinations 
show that the Veteran's ankle had normal range of motion, 
therefore the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are not for consideration.  Furthermore, there is no 
evidence of additional limitation of motion based on pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use as shown in the QTC examinations.  

The Board has considered whether additional diagnostic codes 
could apply to warrant an increased evaluation.  The 
Veteran's range of motion in his ankle was normal in July 
2005 and August 2007.  There was also no deformity of the 
ankle or ankylosis of the ankle.  Therefore, Diagnostic Codes 
5270-5274 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270-5274 (2008).  

Furthermore, the medical evidence shows that an additional 
evaluation is not warranted for scars.  The scars on the 
Veteran's feet did not show tenderness, disfigurement, 
ulceration, adherence, instability, inflammation, edema, 
tissue loss, keloids, hypopigmentation or hyperpigmentation 
or abnormal texture to warranted an increased evaluation for 
scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2008). 

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the April 
2008 QTC examination, the examiner noted that the Veteran had 
no restrictions with sedentary work.  Hence, referral to the 
RO for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus and plantar fasciitis with history of osteoarthritis, 
first metatarsophalangeal joints, postoperative currently 30 
percent disabling is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


